Citation Nr: 9926366	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  97-27 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
variously diagnosed bilateral foot disorder.

2.  Entitlement to a rating in excess of 10 percent for left 
varicocele.

3.  Entitlement to service connection for a psychiatric 
disorder as secondary to the service-connected left 
varicocele.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1973 to June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.  

A review of the evidence of record discloses that the July 
1997 rating decision also resulted in a denial of a claim for 
service connection for a right hand disability.  In his 
notice of disagreement received in September 1997, the 
veteran stated that his right hand still hurt him and he 
complained of pain in the hand.  He was issued a statement of 
the case with regard to that issue the same month.  However, 
in his substantive appeal dated later in September 1997, he 
made no reference whatsoever to any disability involving the 
right hand.  

The veteran was issued a supplemental statement of the case 
in February 1999 and the issues discussed included his 
entitlement to service connection for right carpal tunnel 
syndrome.  In communications dated in March 1999 and May 1999 
the veteran referred to two disabilities only, those being a 
claim for service connection for problems with both feet and 
a claim for service connection for a psychiatric disorder due 
to infertility which he stated was service connected.  He 
made no reference to any right hand disability, to include 
carpal tunnel syndrome.  

In his April 1999 communication the veteran's local 
representative made no reference to a right hand disability.  
However, in his informal hearing presentation, dated in 
August 1999, the veteran's national representative cited the 
issue of the veteran's entitlement to service connection for 
right carpal tunnel syndrome as being an issue presented for 
appellate review.  A review of the record shows that the 
veteran has not submitted a substantive appeal with regard to 
this issue and the matter is referred to the RO for 
appropriate action.


With regard to this issue, the Board also notes that the 
veteran's accredited representative has referred to the Allen 
case which provides for compensation for the degree of 
disability over and above the degree of disability existing 
prior to any aggravation of a nonservice-connected disability 
due to the result of a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The RO should 
also consider the impact of that case in its deliberation and 
in its providing the veteran with the requirements of due 
process.  

A further review of the record shows that the question of the 
veteran's entitlement to service connection for a chronic 
acquired psychiatric disorder as secondary to his service-
connected left varicocele disability was not raised until the 
recent past.  The RO denied this claim and notified the 
veteran of its determination in a supplemental statement of 
the case issued in February 1999.  The veteran filed a notice 
of disagreement with the above determination in March 1999.  
This issue is addressed in the remand portion of this 
decision.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
variously diagnosed bilateral foot disorder when it issued an 
unappealed rating decision in September 1989.  

2.  Evidence received subsequent thereto does not bear 
directly or substantially upon the issue at hand, is 
essentially cumulative or duplicative, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The medical evidence does not show that the veteran is 
significantly impaired by reason of the severity of his left 
varicocele.  




CONCLUSIONS OF LAW

1.  Evidence received since the September 1989 rating 
decision wherein the RO denied service connection for a 
variously diagnosed bilateral foot disorder is not new and 
material, and the claim for service connection is not 
reopened.  38 U.S.C.A. §§ 5108, 7105, (West 1991);  38 C.F.R. 
§§ 3.104, 3.156, 20.1103 (1998).  

2.  The criteria for a rating in excess of 10 percent for a 
left varicocele are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991);  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.115(a)(b), 
Diagnostic Code 7525 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service connection for a 
variously diagnosed bilateral foot 
disorder.

Criteria

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  A final and binding agency decision 
shall not be subject to revision on the same factual basis 
except by duly constituted appellate authorities or except as 
provided in § 3.105 of this part.  38 C.F.R. § 3.104(a).

When a claim is denied by the RO, and the claimant fails to 
timely appeal by filing a notice of disagreement within the 
one-year period following a decision as prescribed in 
38 U.S.C.A. § 7105(b)(1) (West 1991); 38 C.F.R. § 20.1103, 
that decision becomes final and the claim may not "thereafter 
be opened or allowed, except as may otherwise be provided by 
regulations not inconsistent with" Title 38 of the United 
States Code.  38 U.S.C.A. § 7105(c); see also Person v. 
Brown, 5 Vet. App. 449, 450 (1993).  (Failure to appeal an RO 
decision within the one-year period renders the decision 
final).

The exception to these rules occurs when "new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the VA shall reopen the claim and 
review the former disposition of the claim."  38 U.S.C.A. 
§ 5108; see also 38 U.S.C.A. § 7105; Spencer v. Brown, 4 Vet. 
App. 283, 286-87 (1993), Affirmed, 17, 3d. 368 (Fed. Cir. 
1994); Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); 
see generally Suttmann v. Brown, 5 Vet. App. 127, 135-36 
(1993) (applying § 5108 provisions for reopening final claims 
to RO decisions rendered final the operation of § 7105(c)).

The U. S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has specifically held that the Board may not 
consider a previously and finally disallowed claim unless new 
and material evidence is presented, and that before the Board 
may reopen such a claim, it must so find.  Barnett v. Brown, 
83 F. 3d. 1380, 1383 (Fed. Cir. 1996); Fulkerson v. West, 
94-304, U.S. Vet. App. (March 24, 1999).  "Moreover, once the 
Board finds that no such evidence has been offered, that is 
where the analysis must end."  ...Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156 
(1999).

In Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), the Court 
held that the Board must perform a two-step analysis when a 
veteran seeks to reopen a final decision based on new and 
material evidence.  First, it must determine whether the 
evidence presented or secured since the last final 
disallowance is "new and material."  Id.  If it is, the Board 
must then reopen the claim and "evaluate the merits of the 
veteran's claim in light of all the evidence, both new and 
old."  Id.; see also Evans v. Brown, 9 Vet. App. 273 (1996).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991).  Thus, when 
considering a request to reopen a claim, the Board must first 
determine whether the evidence is new and material.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  If the Board so 
determines, the claim is reopened, and the Board must then 
evaluate the merits of the veteran's claim in light of all 
the evidence, both new and old.  Id.  

The Court has held:  The first step of the Manio two-step 
process as to a claim to reopen involves three questions:  
Question one:  Is the newly presented evidence "new" (that 
is, not of record at the time of the last final disallowance 
of the claim and not merely cumulative of other evidence that 
was then of record, see Struck v. Brown, 9 Vet. App. 145 
(1996), Blackburn v. Brown, 8 Vet. App. 97 (1995), Cox v. 
Brown, 6 Vet. App. 459 (1994), and Colvin v. Derwinski, 
1 Vet. App. 171 (1991)?; Question two:  Is it "probative" of 
"the issue at hand" (Cox and Colvin) (that is, each issue 
which was a specified basis for the last final disallowance 
(see Struck, supra))?; question three:  If it is new and 
probative, then, in light of all of the evidence of record, 
is there a reasonable possibility that the outcome of the 
claim on the merits would be changed?  In Blackburn the Court 
indicated, that affirmative answers to both questions 2 and 
3-involving the probative nature of the "new" evidence and 
the reasonable possibility outcome change respectively-were 
required in order for "new" evidence to be "material."  
Crippen v. Brown, 9 Vet. App. 412, 419 (1996); Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).  

New evidence is probative, and is material, when it actually 
tends to prove the merits of the claim, that is, it supplies 
evidence, the absence of which was a specified basis for the 
prior denial.  Evans v. Brown, at 283-284.

The Federal Circuit has invalidated step three of the above 
analysis, so that it is not necessary that the new evidence 
raise a reasonable possibility of changing the outcome.  
Hodge v. West, 155 F. 3d. 1356 (Fed Cir. 1998).  

The regulation and the Court decisions require that the new 
evidence be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  The Federal Circuit has held that the 
legislative history suggests that the purpose behind the 
definition contained in § 3.156 was not to require the 
veteran to demonstrate that the new evidence would probably 
change the outcome of the claim; rather, it was to emphasize 
the importance of a complete record for evaluation of a 
veteran's claim.  Hodge.  

In Elkins v. West, No. 12 Vet. App. 209 (1999) the Court held 
that the decision of the Federal Circuit in Hodge, required 
the replacement of the two-step medial test with a three-step 
test.  

Under the three-step test analysis, VA must first determine 
whether the veteran has presented new and material evidence 
under 38 C.F.R. § 3.156(a) so as to have a finally denied 
claim reopened under 38 U.S.C. § 5108.  

Second, under the Elkins three-step analysis, if new and 
material evidence has been presented, immediately upon 
reopening the claim, VA must determine whether, based upon 
all the evidence of record in support of the claim, presuming 
its credibility, the claim as reopened (and as distinguished 
from the original claim) is well grounded pursuant to 
38 U.S.C. § 5107(a).  Third, if the claim is well grounded, 
VA may then proceed to evaluate the merits of the claim but 
only after ensuring that the duty to assist under 
38 U.S.C.§ 5107(a) has been fulfilled.  


Factual Background

The evidence which was of record prior to the September 1989 
rating decision wherein the RO denied entitlement to service 
connection for a chronic acquired variously diagnosed 
bilateral foot disorder is reported below.

The service medical records reflect that the veteran was seen 
on one occasion in October 1973 complaining of flat feet.  He 
was seen in the podiatry clinic of a service department 
facility in November 1973 for pain in both feet.  Notation 
was made of mild plantar fasciitis.  He was prescribed arch 
supports.  

No further mention was made with regard to the feet during 
the remainder of service.  At the time of separation 
examination in March 1976, clinical evaluation of the feet 
was recorded as normal.

The veteran was accorded an examination by VA in June 1989.  
Complaints included pain in the balls, arches, and ankles.  
Clinical examination of the feet was normal except for 
notation of metatarsal head subluxation and a complaint of 
pain on walking on the heels.  X-ray studies of the feet at 
that time were normal.  The examination diagnoses included 
bilateral plantar fasciitis and bilateral pes planus.  

Of record is a July 1989 statement from a private podiatrist 
to the effect that the veteran had had painful flat feet and 
generalized foot pain since 1973 and it had worsened within 
the past few years.  The veteran noted increased pain with 
weight bearing on ambulation which forced him to rest and to 
sit.  The impressions were bilateral pes planus and bilateral 
plantar fasciitis.  

By rating decision dated in September 1989, the RO denied 
service connection for plantar fasciitis and pes planus on 
the basis that chronic problems with bilateral plantar 
fasciitis were not shown in service, nor were any other 
currently diagnosed problems with the feet shown in service.  

The evidence submitted since the 1989 rating decision 
consists primarily of duplicates of evidence already of 
record, including a duplicate copy of the July 1989 report of 
examination by the private podiatrist referred to above.  

Also of record is the report of a June 1998 decision review 
office conference report with the veteran.  Notation was made 
that when questioned whether he had anyone who could verify 
any problems he had with his feet post service, to establish 
continuity, the veteran reported he was not close to any 
relatives and did not have any close relationships with 
anyone.  

Also associated with the record subsequent to the prior 
decision is a copy of the service report of the November 1973 
podiatry clinic visit when the veteran was seen for what was 
reported as mild plantar fasciitis.  

Also of record is a report of a VA outpatient visit in April 
1998 at which time notation was made the veteran had 
bilateral metatarsophalangeal arthritis, most likely 
secondary to wearing new shoes.  The evidence also consists 
of statements provided by the veteran in which he attributed 
foot problems to his active service.  


Analysis

The veteran seeks to reopen his claim for service connection 
for a variously diagnosed bilateral foot disorder which the 
RO denied when it issued its rating decision in September 
1989.  When a claim is finally denied by the RO, the claim 
may not thereafter be reopened and allowed, unless new and 
material evidence has been presented.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104.

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not previously of 
record and is not merely cumulative of evidence previously of 
record.

The evidence received subsequent to the 1989 decision denying 
service connection for bilateral plantar fasciitis and 
bilateral pes planus contains no indication linking any 
current problems to service.  The specified basis of the 
prior RO denial was that chronic problems with bilateral 
plantar fasciitis were not shown in service, nor were any 
other currently diagnosed foot problems shown in service.  
The evidence is essentially cumulative in that it shows post 
service treatment for foot problems.  It is also duplicative 
in that the veteran has submitted copies of records which 
were available to the RO at the time of its 1989 decision and 
considered by the RO at that time.  

There is a lack of competent evidence of a nexus between any 
currently diagnosed bilateral foot disorders and the 
veteran's active service.  Since the evidence received 
subsequent to the 1989 decision is essentially cumulative as 
well as repetitive, it does nothing to show onset of a 
chronic acquired disorder of either foot in service.  The 
specified basis of the RO September 1989 denial has not been 
materially changed by the additional evidence showing post 
service treatment of the veteran.  Consequently, this 
additional evidence is not new and material in nature to 
warrant reopening the prior denial.  38 C.F.R. § 3.156.  

As the Board noted earlier, the Court recently announced a 
three step test with respect to new and material cases.  
Under the new Elkins test, VA must first determine whether 
the veteran has submitted new and material evidence under 
38 C.F.R. § 3.156 to reopen the claim; and if so, VA must 
determine whether the claim is well grounded based on a 
review of all the evidence of record; and lastly, if the 
claim is well grounded, VA must proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist has been fulfilled.  Winters v. West, 12 Vet. App. 203 
(1999); Elkins v. West, 12 Vet. App. 209 (1999).

As new and material evidence has not been submitted to reopen 
the veteran's claim of entitlement to service connection for 
a chronic acquired variously diagnosed foot disorder, the 
first element has not been met.  Accordingly, the Board's 
analysis must end here.  Butler v. Brown, 9 Vet. App. 171 
(1996).

The Board notes that the veteran's representative has 
requested that an IME opinion be obtained in connection with 
the claim.  When, in the opinion of the Board, additional 
medical opinion is warranted by the medical complexity or 
controversy involved in an appeal, the Board may obtain an 
advisory medical opinion from one or more independent medical 
experts who are not employed by VA.  See 38 U.S.C.A. § 7109 
(West 1991 & Supp. 1999); 38 C.F.R. §  20.901(d) (1999).  The 
necessity of obtaining an IME opinion is left to the 
discretion of the Board.  Bielby v. Brown, 7 Vet. App. 260, 
269 (1994).  

Absent new and material evidence warranting reopening of the 
veteran's claim, there is no duty to assist, including 
obtaining such an opinion.  In a single judge non-
precedential opinion, cited herein only for guidance, the 
Court held that the duty to assist does not arise until after 
the claim is well grounded.  See Savage v. Brown, 10 Vet. 
App. 224 (1996).  Thus, without deciding on the merits 
whether an independent medical expert's opinion is warranted, 
the Board finds that there is no duty to obtain such an 
opinion in this case as new and material evidence was not 
submitted to reopen the claim.


II.  Entitlement to a rating in excess of 
10 percent for left varicocele.

Criteria

Disability ratings are determined by the application of the 
criteria set forth in the VA Schedule for Rating 
Disabilities, which is based on the average impairment of 
earning capacity.  

Individual disabilities are assigned to separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a grant 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  

The Board notes that the varicocele has been rated as 
analogous to urinary tract infection.  See 38 C.F.R. §§ 4.20, 
4.27 (1998).  Under the provisions of § 4.115a, a 10 percent 
rating is in order for urinary tract infection with long-term 
drug therapy, 1 to 2 hospitalizations per year and such 
requiring intermittent intensive management.  The next higher 
rating of 30 percent is assigned when there is recurrent 
symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times a year), and/or 
requiring continuous intensive management.  38 C.F.R. 
§ 4.115a.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Factual Background

By rating decision dated in September 1989, service 
connection for left varicocele was granted, and 
noncompensable evaluation was assigned, effective March 20, 
1989.  It was indicated the veteran had a preexisting left 
varicocele which was shown to have been aggravated by 
service, but was presently described as noncompensably 
disabling. 

Following a hearing officer's decision in February 1990, a 
rating decision dated that month amended the prior rating to 
reflect a 10 percent evaluation for the left varicocele as 
being symptomatic, with infertility.  The effective date of 
the 10 percent rating was March 20, 1989.  The veteran was 
also deemed to be entitled to special monthly compensation on 
account of loss of use of a creative organ from March 20, 
1989.  

Subsequent medical evidence includes the report of a VA 
rating examination of the veteran in April 1992.  The veteran 
complained of pain in the scrotum when it was hot and after 
prolonged walking.  He wore a scrotal support.  Examination 
of the scrotum showed a left varicocele with tenderness.  The 
diagnoses included left varicocele, symptomatic, with 
infertility.

Additional medical evidence includes a June 1997 
communication from Whitney M. Limm, M.D.  It was to the 
effect that the veteran had had two surgeries in the left 
inguinal area.  It was indicated that in 1986 the veteran had 
a left inguinal hernia repair and his spermatic vein was 
elongated for the varicocele.  He was described as 
symptomatic at the time.  In June 1995 a left inguinal hernia 
repair was done.  The veteran continued to have evidence of 
varicoceles and continued to have pain in the scrotum and the 
left inguinal region.  The varicoceles were present at 
examination and the physician stated that veteran needed 
scrotal supporters.  

The subsequent medical evidence shows no record of any 
recurrent problems with the left varicocele.  


Analysis

As a preliminary matter, the Board finds that the claim is 
plausible and capable of substantiation and therefore well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  A 
claim that a service-connected disorder has become more 
severe is well grounded where the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  
The Board also is satisfied that all relevant facts have been 
properly developed; thus, no further assistance to the 
veteran is required in order to comply with the duty to 
assist as mandated by 38 C.F.R. § 5107(b).  

In applying the above criteria to the facts of this case, the 
Board finds that the veteran's left varicocele is most 
consistent with the 10 percent evaluation currently in 
effect.  There is no indication that the veteran has required 
continuous intensive management or that he has required 
drainage/frequent periods of hospitalization for treatment of 
the left varicocele.  The record shows the varicocele was 
last treated in 1990 and there is no record of any recurring 
physical problems associated with the varicocele in the 
medical evidence since that time.  




The RO determined that the left varicocele did not render the 
veteran's disability picture unusual or exceptional in 
nature, require frequent inpatient care, or markedly 
interfere with employment such as to render impractical the 
application of the regular schedular standards.  The Board 
agrees.  

In this regard the Board finds that application of the 
regular schedular standards, in this case, a 10 percent 
evaluation under diagnostic code 7525, has not been rendered 
impractical.  There is no basis upon which to predicate a 
referral of the veteran's case to the Director of the VA 
Compensation and Pension Service for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for his left varicocele.


ORDER

The veteran not having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
bilateral foot disorder, the appeal is denied.  

A rating in excess of 10 percent for a left varicocele is 
denied.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the Board noted earlier, the veteran filed a notice of 
disagreement with the February 1999 determination wherein the 
RO denied entitlement to service connection for a psychiatric 
disorder as secondary to his service-connected varicocele.  

The Board notes that when there has been an initial RO 
adjudication of a claim and a notice of disagreement as to 
its denial, the claim is placed in appellate status and the 
claimant is entitled to a statement of the case, and the RO's 
failure to issue a statement of the case is a procedural 
defect requiring remand.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

Accordingly, the Board is remanding the case to the RO for 
further action as follows:

The RO should issue the veteran a 
statement of the case as to the denial of 
service connection for a psychiatric 
disorder as secondary to the service-
connected left varicocele, and advise him 
of the requisite period of time within 
which to respond thereto if he wishes 
appellate review of his claim.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

